86 F.3d 1163
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.STATE OF ALASKA, Plaintiff-Appellant,v.Ronald H. BROWN;  Bruce Babbitt, Secretary of the Interior,Defendants-Appellees,andCoalition to Keep Alaska Oil;  Northville Industries,Defendant-Intervenors.
No. 94-35686.
United States Court of Appeals, Ninth Circuit.
Submission Deferred Aug. 9, 1995.Resubmitted May 23, 1996.Decided May 30, 1996.

Before:  HALL, WIGGINS, and KLEINFELD, Circuit Judges.

ORDER

1
The joint stipulation by the parties to dismiss this case with prejudice is hereby GRANTED.   The case is dismissed and each party shall bear its own costs.